Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                                                                                                                                            El         '
                                         UNITED STATES DISTRICT COURT
                                                                             for the                                               JAN 7 202'
                                                                            District of                                    US DISTRICT COURT
                                                                                                                                J D DIST
                                                                                                                                         TENN
                                                                                     Division


                                                                                          Case No.       -75G51-       2 ©2p- CR - g5qug—                        i
                                                                                                         (to be filled in by the Clerk's Office)
                   Co
                              Plaintiff(s)                                          ~®shuol     fora ~s~,r
(Write the full name of each plaintiff who is filing this complaint.            )
If the names of all the plaintiffs cannot fit in the space above,               ) Pckvi d H (Av- wio
please write "see attached" in the space and attach an additional
page with the full list of names.)
                                                                                    Ed Etmrctl~
                                  -v-
                                                                                    Jwdge     ~~nne j}
                                                                                )
                                                                                    ~.pa 1~rive,r

                             Defendant(s)                                       ) C-hc,n4ct       (-,roves
(Write the full name of each defendant who is being sued. If the                )
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                                (Prisoner Complaint)



                                                                            NOTICE

   Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
   electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
   security number or full birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of an individual's
   birth; a minor's initials; and the last four digits of a financial account number.

   Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
   other materials to the Clerk's Office with this complaint.

   In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                                                                                 Page l .of 11

              Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 1 of 19 PageID #: 1
  VJcnJon+ No. 5
    Nome                           J   Qdv,        Bc nne ,

    job or I dol,                             L+Jge
       G hiedd N umber
    E mployer Cvvcort house
    pcjms5                    N. i-n9Pll- I Murfecsbc~ro I N,




  pGfenJg0 IVc)- b

  NQrn1 ,                Ghan+a Grave-5

  jo b or J~~O                            Cj,

  51,kl d ~[uw~6er
 Employcr
  R 4 ' 1-55                Nb mgPiB                    Mur frzes Wro I KI i 9 -7150



              hQd           wroic             yoq          c, (I      onct          b-. f)rb -a 0 L            a        L1'oJ 5-ey &j4/7

   on G                 9    yeAr-5                     The f~     bo-P        p4    c harJ C 5    JrOP?-~ ;Q        a years

                                            ~'vIGGrQ~         caste       a-    5a~     ens-o     ~~~~=~       ~     years ~'~      3 ~ear3       ,
~-(so        0      J~hn9~'hun

                                                                                                                            f


                                                                                     5aM~       S)7Gg4i171     OW)ur     CYT{ ~   hCV41'    S ~~Iv~cl
             Q ((       nd g o+ C-15e               d rop -e4       [bweiA
yUGt
                    a

                                                                               Un    koTh    c m5e5,
                         ba-J          CohSZR-"     +6             CG ✓
  be,cauis-.

        Iq                  'his       cgse        ih     IUr;reesbar~ CULr +I LD14                  Z       dc~n+     1451—                P~,bko

                                             i.~         ~'1'~Urfirecsbor~      ~~-(Y    4M       Coa)<ad       ~ha~      why/ T
 ~QRoders                   oF3tc~                                                                                                         w«"v   I     ,~

                                                                          40


~(sSr-~15~•~~




                              Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 2 of 19 PageID #: 2
Pro Se 14 (Rev. 12(16) Complaint for Violation of Civil Rights (Prisoner)


I.         The Parties to This Complaint

           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name                                            D aKN               lie'r
                            All other names by which
                            you have been known:
                            ID Number                                       ,SID _ DOa g gay
                            Current Institution                               9 Ho new Sai CM uwy
                            Address
                                                                             Wof Scd pin N unr1 ..
                                                                              M (4reL(Sboro                  TN            qMP,       3 -113c)
                                                                                        City                 State              Zip Code


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (fknown) and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name                                              J051Iwa P>`QSszr
                           Job or Title (ifknown)                            Polio, Offiw
                            Shield Number
                           Employer                                         MPT)
                           Address                                          aTO(aA St
                                                                               I'll UC-rrpR.Sbc)ro           1 ~
                                                                                                            -r           V9W        3-7
                                                                                                                                     > 13       0
                                                                                          City               State              Zip Code

                                                                              Individual capacity           Official capacity


                     Defendant No. 2
                           Name                                             Do y O -Mra w i n
                           Job or Title (fknown)                                  o-Mw
                           Shield Number
                           Employer
                           Address                                           roa
                                                                                                                         3116-7
                                                                                        City                 State              Zip Code

                                                                              Individual capacity       ©'Official capacity




                                                                                                                                       Page 2 of 11
                Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 3 of 19 PageID #: 3
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

                      Defendant No. 3
                            Name                                            d       or CA b
                            Job or Title (fknown)                           Qo im 00~-ty
                            Shield Number
                            Employer                                        M. P, ~
                            Address

                                                                                         City                 State              Zip Code

                                                                                 Individual capacity         Official capacity


                     Defendant No. 4
                            Name                                                0, D , Del U P,Y
                            Job or Title (ifknown)                              pU ki , bJ n&V     H0rnt,y
                            Shield Number
                            Employer                                        Go KW;',
                            Address

                                                                                         City                 State              Zip Code

                                                                                 Individual capacity         Official capacity

H.        Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                     QFederal officials (a Bivens claim)
                            State or local officials (a § 1983 claim)

                     Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




                                    dalS&          I my) -(s9 M"+

         A           Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?




                                                                                                                                        Page 3 of I 1
               Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 4 of 19 PageID #: 4
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          D.          Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.




M.        Prisoner Status

          Indicate whether you are a prisoner or other confined person as follows (check all that apply):
          ❑           Pretrial detainee

          ❑           Civilly committed detainee

          ❑           Immigration detainee

          ❑           Convicted and sentenced state prisoner

          ❑           Convicted and sentenced federal prisoner

                      Other (explain)                                   orq ,c(   W (Al   +0   G0   - 'y   +Via
                                                                                               J

IN.      Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.

        A.          If the events giving rise to your claim arose outside an institution, describe where and when they arose.
                    oil ewa0tY 5e                 9,5 , "AD do I 0+ br             60rA Keel ~6\-\ vnt- M sett,
                  cCl( i  ~cn~ — Ket t      je.11r) hire ,    bad wv)s4ni               -r, .Tn Mur~Rw~or6
                 3- M-30, on Gr-edn Ioir)d p,r.


        B.          If the events giving rise to your claim arose in an institution, describe where and when they arose.
                  On Rov iq aoao                                                 ca41'Ar)t UWOWQA Salle case
                   bu+ CA so- c ,,L,,lav(; beer~ reso\v , ~ha            ~a~~~ ~;,.Ir` ln1ur~~es6o~o TN,3~13O

                     U MAi ci oA     C"e r


                                                                                                                        Page 4 of 11
               Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 5 of 19 PageID #: 5
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



                 C.            What date and approximate time did the events giving rise to your claim(s) occur?
                                          a5 ,       aoao          ,       1 Z'Q®
                               15



                 D.         What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                             Was anyone else involved? Who else saw what happened?)
                         "W 'FJ (v►rgh I►'e.I oin m I /(e-cp { Jjn me cr,~ why s-f Jrwi L,44- T                   And cons~rt~
                                                    , e
                                                                                                             L
                                                                         I Cur d Z Fl`t~ Ifs Lctf .L 5~1 ctl n,M SMJIji~ .1`~•
                           46 U-52 cc.r, g lso off(( <GY flkgf 5@grchrcl
                                 yy....~~                     II
                                1 1'Pi (JCtrCr ~rl"7 4 f`~ CT!     VYt ~.

                            arrgl,~5           GN       n,v            i    JuShu,t ~rassev
                                                                              Uy                       whsYG ending ;b<.r~ Of pl°opc-r-I-y whe^
                                                           F4u+b batr9c~lev~l eve•, fhuay~               hoc) Cansa4-I ► Usc car F
                      shaaldVc. 64, r,         t A111~




V.               Injuries

                 If you sustained injuries related to the events alleged above, describe your injuries and state what medical
                 treatment, if any, you required and did or did not receive.




VI.           Relief

              State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
              If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
              the acts alleged. Explain the basis for these claims.

         a       je co(arf 5ho~(d                 r~P       case , ~ v- pro's;O- {Ise irn~ isc~~rlc~~}
                                                                                                                               w hd c   calmary
                                                                           +7r,?9s   - f64 mutt'   r^creived      61CIK   in
     o aegc►es-En
                                                                                   for   some+hft 3:   ~),,dn4-   do.
                         jr►ed i`Cy~-►'orb t
                                                     IV)' P')D "d
             ~~~
     0       S~tcdy i r~ y l         my f."on e rj

     G       M     Iun    4o   D%sCJvarr on dv,bMQ                     ~resstr


                               Mc15        Copy -}O I'llIAI*fie Fu.t, GourrA ,




                                                                                                                                                  Page 5 of 11
                      Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 6 of 19 PageID #: 6
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     dyes

                     ❑      No

                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).



                         q40,    IIL'(.✓   5:fIe 1   WY     ~~(nl7lLfi •f~   I Ni   3-71 dJd   ~elst   inm isprnc~ +   ~~~   JI,5hu 4   pf-j ' r'


        B.           Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                     ❑      Yes

                     ❑      No

                     ❑    TDo not know


        C.           Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?

                     ❑     Yes

                     ❑     No

                     0      Do not know

                     If yes, which claim(s)?




                                                                                                                                        Page 6 of 11
              Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 7 of 19 PageID #: 7
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         D.           Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?

                      ❑     Yes

                      ffNo
                      If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                      ❑     Yes

                     [D/No

         E.          If you did file a grievance:

                     1. Where did you file the grievance?




                     2. What did you claim in your grievance?




                     3.    What was the result, if any?




                     4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                           not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process)




                                                                                                                          Page 7 of 11
              Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 8 of 19 PageID #: 8
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         F.           If you did not file a grievance:

                      1. If there are any reasons why you did not file a grievance, state them here:




                     2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
                        when and how, and their response, if any:




         G.          Please set forth any additional information that is relevant to the exhaustion of your administrative
                     remedies.




                     (Note: You may attach as exhibits to this complaint any documents Belated to the exhaustion of your
                     administrative remedies)

VIII. Previous Lawsuits

        The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
        the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
        danger of serious physical injury." 28 U.S.C. § 1915(g).

        To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

        ❑      Yes

        Iff No

        If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                       Page 8 of 11
               Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 9 of 19 PageID #: 9
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                              Yes

                              No


         B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                     1. Parties to the previous lawsuit
                              Plaintiff(s)
                              Defendant(s)

                     2. Court (iffederal court, name the district; ifstate court, name the county and State)



                     3. Docket or index number



                     4. Name of Judge assigned to your case



                     5. Approximate date of filing lawsuit



                     6. Is the case still pending?

                          ❑      Yes

                                 No

                           If no, give the approximate date of disposition.

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




        C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                    imprisonment?



                                                                                                                       Page 9 of I 1

             Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 10 of 19 PageID #: 10
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                     El Yes
                     0 No
         D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                     1. Parties to the previous lawsuit
                              Plaintiff(s)
                              Defendant(s)

                     2.       Court (iffederal court, name the district; if state court, name the county and State)




                     3. Docket or index number



                     4. Name of Judge assigned to your case



                     5. Approximate date of filing lawsuit



                     6. Is the case still pending?

                          ❑      Yes

                          1- 1 No
                           If no, give the approximate date of disposition

                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




                                                                                                                      Page 10 of 11

           Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 11 of 19 PageID #: 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:                  /          3o - ~ O A a


                     Signature of Plaintiff                   4             C
                     Printed Name of Plaintiff                  DGnn
                                                                            ~•U,
                     Prison Identification #                   JIP - coo1520 y
                     Prison Address                                qy(       1Oew Sg f.rm   Hv y
                                                                                              I
                                                                   Mu HYe66"         MM_             N     37130
                                                                                   City            State     Zip Code


         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address

                                                                                   City            State     Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                        Page 11 of 11

            Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 12 of 19 PageID #: 12
7 9 a hem               mcy COO CEM, -L 5nmd~a. No                                       v
tir\la nql                                 5 a6A
                        oM nncarccy'cnlicd at qio -New
Hwy      Mom 7N 3TG7. Ch r~c~5 o Driv-mg WWa
                                                                           B   L=t,
Caq e,5a                              ~    Y
     C'
     s.:
         .A:      — I— f o            F,       6T+ 04                 pry~o-~
      don"`        ~~        ~~~~          ~                 \j   Yl            \   At

 b ansz moKea 7L Opnc~
 -                                         c   ~k




                                                                  r3 l ,
                                                                  C                 of cp,4,



also cwn ors oP vi6 ck a h a~ c onatn                                 +o

      azalv-~                       worlKer, Mso aofAi Krow




er-p~tQXA M cotkr~ U\50 I Z Know                    -__t-.    ylzf e,          yf-iO r5
ova        can moVA , ~kA-    ce)A                       NOUk              s(-4          ~aA




       Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 13 of 19 PageID #: 13
                                                                                                                 t
                                                                Rno` vy                                a,c-rv~b }hem
                                                  1020- CR - 45 jS - CZ             Made 5ep5e,Cb,,+
                                                                             15GSI - 202.0- CR- 454836-0N

                           J                          l
            V~3                                                              - hcA cad vq 0,5 L 5-6-len
                     cA    re-'yar       `ha+              car \t(i a6        Sioke,Yl ~ C~U52         ~I~IaYV~c~rl~ I case
        i



                                              J                        wr
                                                                                 o,f~~sl~uq
            prass~Y            ~ue~           r usihc~                . 1
                                                                    k4gc      ink         to the        ujUr~ cj~ A~q
r...•
            Lo- Aw             C-b0 ,   0 ,         ~ fo    q   S     SCI CAA      oaso      V 1   <             n
                                                                            `Nydvottkv a ,             CWF,=\f-)
                                                                                       ~ 5                             C1ari~OnS


            +        T.(         y1tvier Vec6N„ .                   b-fie `-9 me


                                                    T-MM                        LgW       ~Uik



            C~ree~c~`ancl        ~~       ti~       M,\,-,oro        TN               3~ \3c~      0~-A      G       Cor
                                                                                 Cp~F,~ort~zc~
                     M2    \,\11C~~1Ctrg ed    ~`~ i'~l w~~ t chvc((46 MACC
                              TAgoy\ahc~ 7 ~~ ~i'rp, camco(~ . CcL,tc1 BOA (11
                           Cody d     W\\ WA-er Ao MAburo cm\rA a\ -T - &\j -\-o ~ ne~




                     Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 14 of 19 PageID #: 14
    PI,Sa nth       Vt~~iM' owhe,,` 6 f Gc1r WhN caMU~-y                 su~c1 i die
    doses      lei yell Knbw -E C* he. 1e~ t~4g u,seA (A,, \;. I,, }h h;s cwn eorrs~n}
    H~ siM~IY            old me, ~nA m                        child 066 a 100                      around 10~ 'In d Sew

    W16k S liKe,                  ~~,LVCre           AIiQI      Z a5Y,e, ~ -V -441ej                                       free cars
                                            weir,+ ~~ ~i~ q,way
      V)oy~, gar           Keys           \Nhde, ih i~ i' Ai ovt . 5('`'                                             a.6,d ~coK ccr
     While, cc~w•c~r~               Vljr `r,4 A6\ft~                         Q~       1:30 MM         1L           5011y)C ni9h~-
     VO(ce, eUAUA roe- aver                           and            ~v\i        ~o                         st61e, car S
    ~JU~~,~1 ;fa~n:CGllier                    ~tiQ~          k~~1n          Vnern     Ihz awnLr KaeW                   1     hid
     eG                              an1                             ar      *Q+,                                  orres
          fe-11 ~houy h              =        \N as          tO~~n harassed i             Z wit! V, W
                            yggft                  NO, Vq avr uh f                w a5 n~ rea.cl n9   a
                                                                                                        clear je


    ~or     ~~1se       irn~rosch~            ~-     a1So       o~~~cer             ~10~ wi`+h          ewe
                                                                                        9

    Qleas~       b~        5wre           o         r~g1C~,          c P~           direc~e       fo Ml~vro covr
                                                                                                sire,         Qennek 5         scar+a. -y




     ~rc~i~h ~oY         ~in~l~~(    C~f,CC5516Y1.
                                         ~cnnQ~          1Cnnw              ~-      conl:act      i~ ,^~           Thal✓   ne~e~n
    ~ \ease.     Ig.~
    ~our~gv. ~ ~ A ~~ ~ p%i ble                              AND`c~~c V~               AW5
                                                                                               C'rrv~~v, ~`                   c`er1C5
          ~o        ~o        E                               cCe,kc Yy               ~o

    of'~~ce      -\-o      ho 1               C*O'~-            McOA U t 4' PMior-~                        A- C)    D I SCOVW
    cm JoSh~t~ Q(ass ~`~ On                          cG5,
                                                   ~SCa~ 1 ~ ao y) - CA - 4 5 `1313 -CD
      M o A oil ~o           s~vn~ s5~, vtil clbvv c c4.s e ir G ~4.~ ~~ c~ SPE Ay Y i,k
1




               Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 15 of 19 PageID #: 15
             ~ti n ~ 65c, '(h lcttor Josw+        ~,ave-
     Every

       L-)i5c6vc,q on   Pl115   + VY)Qv-Jt4nG .




t:




     Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 16 of 19 PageID #: 16
~ctS~   75 (.S1- ?-Q20 - C            - 1-5483       of

                           y   -   >'4000 +a <      Z'.   0
                               D     Sq
        s IVY Q-fffcer-s       cogrt or owner
                                              c,f         vllk4e
         Cctmc,y-y   ho    ca8~


 CIM4 7S GS 1 - 20 zo
                      -GR _           45483S- o'a.
             D-r~ee~ ►~~   /l~~ l ~, LSICC C, Eevc)Kc 4


                     4,3                  Trl'ct




    Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 17 of 19 PageID #: 17
                                                                             CD
                                                                     \


                                                                         G




                                       cn          ~
                                        i cj
                                       M n
                                       ~c




                                                                 S
                                               Z -co             2.
                                               v                 4-.
                                                                 ~
                                               C
                                                            CP




                                                   i



                                                                 tJ'1




                                                       !/

                                 3.a

                                                       V




Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 18 of 19 PageID #: 18
                                   0



                                                          g ~
                           ~                           /U®C¢ƒ
                                                          %®/
                                                       QQm0O
                                                        LL
                       ]{                              / LL/
                        .                              326329
                                                       +me@p/ 00
                                                       /ƒ/ƒZC
                       }
                                                       22%ul/ƒ
                                                       I b2 Z
                                                       a.ƒ -  ƒ



                       ).              .



                                                                      La
                                                                      /
                       `}
                       2                       ~

                       ( ~                         ~
                       ( ~


                               ~           I
                      '.4
                      \ /




Case 3:21-cv-00011 Document 1 Filed 01/07/21 Page 19 of 19 PageID #: 19
